Citation Nr: 1448819	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder (referred to as a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989, January 1991 to July 1991, from February 2003 to February 2004, and from July 2006 to December 2007.  The Veteran also had service in the Army National Guard from October 2001 to February 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The RO declined to reopen the Veteran's prior claim for service connection for a back disability due to the Veteran's failure to submit new and material evidence needed to reopen a prior final claim.  

Before proceeding, the Board must clarify the issue on appeal.  The RO has treated the instant appeal exclusively as a petition to reopen the previously denied claims of service connection for a back disability from December 1998 and August 2005 rating decisions.  However, the Board interprets the Veteran's claim differently. 

The scope of a disability claim includes any disorder that could be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the time of both prior rating decisions, no actual diagnosis of the Veteran's reported low back pain was never established.  However, several years after the August 2005 rating decision, he underwent a MRI of his lumbar spine in July 2009, which revealed multi-level degenerative changes of the lumbar spine slightly worse at the L5-S1.   Such information was not available at the time of the prior final decision.   Furthermore, the Veteran also attributes the source of this disability to in-service injury sustained during active duty service from July 2006 to July 2007, which occurred after the August 2005 rating decision. 

The "factual basis" of a claim for service connection is rooted in the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, and cannot be prejudiced by a prior claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).   In this case, the disease with a formal diagnosis and injury claimed by the Veteran are distinctly different than claimed in the prior 1998 and August 2005 rating decisions.  In the 1998 and 2005 claims, the Veteran related his low back pain to other injuries to include a 1996 automobile accident noted in the 1998 rating decision, and an unspecified injury occurring during service between 2003 and 2004.  These injuries are separate from the one now claimed by the Veteran as the cause of his purported service-connected disability.  Accordingly, the Board characterizes this claim as one of initial service connection rather than a claim to reopen based on new and material evidence.     

The issue of lower extremity radiculopathy has been raised by the record in a June 2012, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 letter to the Board, the Veteran requested a videoconference hearing regarding his pending appeal.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at his local RO. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



